Title: From George Washington to the New York Committee of Safety, 5 October 1775
From: Washington, George
To: New York Committee of Safety



⟨Gentlemen,⟩
⟨Camp at Cambridge Octo. 5th 1775⟩

By an intellig⟨ent Person from⟩ Boston the 3d Instt, I am informed ⟨that a Fleet⟩ consisting of one 64 one 20 Gun ⟨Ships. 2 Sloops⟩ of 18 Guns: Two Transports with 60⟨0 Men were⟩ to sail from Boston as yesterday; t⟨heir Destination⟩ a profound Secret. That they took on ⟨board⟩ 2 Mortars, & 4 Howitzers with other Arti⟨llery calcu⟩lated for the Bombardment of a Town. ⟨I have⟩ thought it proper to apprize every ⟨Considerable⟩ Town on the Coast of this Armament tha⟨t they⟩ may be upon their Guard—Should I rece⟨ive⟩ any farther Account of their Destination it s⟨hall⟩ be forwarded.

The same Person also informs that an Express Sloop arrived 4 Days before, from Eng⟨land⟩ at Boston, which she left the 8th August. G⟨enl⟩ Gage, & most of the Officers who were at Lex⟨ington⟩ are recalled, & sail this Day. General Ho⟨we⟩ succeeds to the Command—Six Ships of ⟨the Line⟩ & 2 Cutters under Sr Peter Dennis a⟨re coming out. Five Regiments & 1000 Marines may be expected at Boston in 3 or 4 Weeks. No Prospect of Accommoda⟩tion but on the other Hand ⟨every Appear⟩ance of the War being push’d with ⟨the utmos⟩t Vigour. I am Gentlemen very respectfully Your most Obedt & very Hbble Servt

Go: Washington

